                                                                                                   Entered on Docket
                                                                                                   August 07, 2020
                                                                                                   EDWARD J. EMMONS, CLERK
                                                                                                   U.S. BANKRUPTCY COURT
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                              The following constitutes the order of the Court.
                                             2                                                Signed: August 6, 2020

                                             3
                                             4
                                                                                               _________________________________________________
                                             5                                                 M. Elaine Hammond
                                                                                               U.S. Bankruptcy Judge
                                             6
                                             7
                                                                         UNITED STATES BANKRUPTCY COURT
                                             8
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                    )   Case No. 18-50095 MEH
                                            10   In re                                              )
UNITED STATES BANKRUPTCY COURT




                                                                                                    )   Chapter 7
  for the Northern District of California




                                            11   Michael E. Stone,                                  )
                                                                                                    )
                                            12                                                      )
                                                                                                    )
                                            13                                                      )
                                                                                                    )
                                            14                               Debtor.                )
                                                                                                    )
                                            15                                                      )   Adv. No. 18-05014
                                                                                                    )
                                            16   Keith Tai Wong,                                    )
                                                                                                    )
                                            17                              Plaintiff.              )
                                                                                                    )
                                            18   v.                                                 )
                                                                                                    )
                                            19   Michael E. Stone,                                  )   Video Trial
                                                                                                    )   Date:           July 29, 2020
                                            20                              Defendant.              )   Time:           9:00 a.m.
                                                                                                    )
                                            21                                                      )
                                            22                                             JUDGMENT
                                            23           Following trial, for the reasons set forth in the Order After Trial entered
                                            24   contemporaneously herewith, $35,000 of Plaintiff Keith Tai Wong’s state court judgment is
                                            25   exempt from discharge pursuant to 11 U.S.C. § 523(a)(2)(A). Judgment is entered in favor of
                                            26   Plaintiff.
                                            27                                     **END OF JUDGMENT**
                                            28

                                                                                               1

                                             Case: 18-05014        Doc# 87     Filed: 08/06/20          Entered: 08/07/20 10:37:17      Page 1 of 2
                                             1                                COURT SERVICE LIST
                                             2   All ECF Recipients
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                        2

                                             Case: 18-05014      Doc# 87   Filed: 08/06/20   Entered: 08/07/20 10:37:17   Page 2 of 2
